Thorp Petroleum Corp., et /s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     February 11, 2015

                                   No. 04-14-00527-CV

                            Anna Maria Salinas SAENZ, et al.,
                                       Appellants

                                             v.

                          THORP PETROLEUM CORP., et al.,
                                    Appellees

                 From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. DC-04-120
                        Honorable Ana Lisa Garza, Judge Presiding


                                      ORDER
       The Appellees, Thorp et. al., Motion for Extension of Time to File Brief is GRANTED.
The appellees brief is due on March 18, 2015. No further extensions.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court